PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,239,773
Issue Date:    Feb 1, 2022
Application No. 16/702,593
Filing or 371(c) Date:   Dec 4, 2019
Attorney Docket No.   ZSDY-20001-UUS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the request for Duplicate Letters Patent under 37 CFR 1.182 filed March 23, 2022.  This is also a decision in response to the Request to Withdraw Duplicate Letters Patent and Request for a Refund, filed May 18, 2022.    

The request to withdraw the petition to issue a duplicate Letters Patent is GRANTED.

Since Petitioner has indicated the Letters Patent is no longer lost, the petition filed March 23, 2022, can be favorably withdrawn. 

The request for refund is DISMISSED.

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment). 
When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d). 
37 CFR 1.26(a) also provides that a change of purpose after the payment of a fee, as when a party desires to withdraw the filing of a patent application for which the fee was paid, will not entitle the party to a refund of such fee. 
 
In view of the above, the request for refund cannot be granted, since the petition filing fee was due upon filing and the fee was not paid “by mistake” in accordance with 35 U.S.C. 42(d).

Inquiries related to this communication should be directed to the undersigned at (571) 272-6735. 

   
/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET